Citation Nr: 1606634	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a thoracic dysfunction T4-T6.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder sprain/strain, claimed as a shoulder condition.

3.  Entitlement to service connection for thoracic disorder.

4.  Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

Appellant served on active duty for training from November 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, Appellant testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

A December 2006 rating decision denied service connection for the thoracic and left shoulder disability claims.  The April 2010 rating decision reopened and denied the claims.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

The issues of service connection for a thoracic disorder and service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a December 2006 rating decision, the RO denied the claims of service connection for a thoracic dysfunction T4-T6 and service connection for a left shoulder sprain/strain on the basis that the disorders were not not shown to be related to service (i.e., nexus requirement was not met).  Appellant did not timely appeal this decision nor did she submit new and material evidence within the one-year appeal period.

2.  Evidence received since the December 2006 decision, i.e., an October 2015 physician's letter indicating a possibility that a current thoracic disorder and left shoulder disorder are due to service, relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for a thoracic disorder T4-T6 and for a left sholder sprain/strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2006). 

2.  Evidence received since the December 2006 decision is new and material and the claims of service connection for a thoracic disorder and service connection for a left shoulder disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

To the extent the action taken herein below is favorable to Appellant, further discussion of the VCAA is not necessary at this time.  New evidence has been received since the last RO adjudication in January 2015.  As the decision below is favorable to Appellant and remand for a new examination is directed, a waiver of AOJ initial review is not required. 

Finality Law and Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a December 2006 rating decision the RO denied Appellant's claims of service connection for thoracic dysfunction T4-T6 and service connection for a left shoulder sprain/strain.  Appellant was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the December 2006 rating decision, service treatment records were associated with the claims file, which showed complaints of and treatment for shoulder pain and a thoracic dysfunction.  Post-service National Guard records showed Appellant sustained multiple injuries in a motor vehicle accident in May 2002.  Records of treatment from a private chiropractor from May 2003 to July 2004 show treatment for back pain, and note that Appellant's right shoulder was high.  In essence, there was evidence of in-service back and shoulder pain, evidence of current back and shoulder disabilities, but no evidence of a link between the current disabilities and service.

Since the December 2006 decision, Appellant submitted an October 2015 letter from a physician stating that Appellant complains of "pain in the same area as injury sustained in basic training from documented records.  I however cannot say with certainty that this is not due to the injury as much as I can tell that it is."  Although this statement is vague as to the specific injury or injuries, giving the benefit of the doubt to Appellant, the Board finds that it pertains to both the thoracic and the left shoulder claimed disorders.  As such, the October 2015 letter goes to cure a prior evidentiary defect, e.g., nexus between the current disorders and service which was not previously substantiated in the December 2006 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claims of service connection for a left shoulder disorder and service connection for a thoracic dysfunction is warranted.



ORDER

The application to reopen the claim of service connection for a thoracic disorder is granted.

The application to reopen the claim of service connection for a left shoulder sprain/strain is granted.


REMAND

Appellant claims that she is entitled service connection for a thoracic disorder and service connection for a left shoulder disorder.  Appellant has not been afforded a VA examination.  In October 2015, Appellant submitted a private medical opinion indicating, in essence, that Appellant's current disabilities are as likely as not due to service.  Under the standards of McLendon v. Nicholson, 20 Vet. App. at 79, VA's duty to provide an examination is triggered.

Accordingly, the case is REMANDED for the following action:

1. Schedule Appellant for a VA examination by an appropriate medical professional and obtain a medical opinion as to the following:

a.  Identify any thoracic disorder of record since December 2009 or found upon examination, including as based upon Appellant's lay statements.  For each identified thoracic disorder, opine as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder arose during service (ACDUTRA from November 2001 to April 2002) or is otherwise related to service.  The examiner should address in the opinion whether it is possible to distinguish the cause of any current manifestations between the ACDUTRA injury and the post-ACDUTRA motor vehicle accidents.

b.  Identify any left shoulder disorder of record since December 2009 or found upon examination, including as based upon Appellant's lay statements.  For each identified left shoulder disorder, opine as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder arose during service (ACDUTRA from November 2001 to April 2002) or is otherwise related to service.  The examiner should address in the opinion whether it is possible to distinguish the cause of any current manifestations between the ACDUTRA injury and the post-ACDUTRA motor vehicle accidents.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


